Name: Commission Regulation (EC) No 21/2002 of 28 December 2001 establishing the supply balances and Community aid for the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001
 Type: Regulation
 Subject Matter: regions and regional policy;  economic policy;  trade;  agricultural activity;  production
 Date Published: nan

 Avis juridique important|32002R0021Commission Regulation (EC) No 21/2002 of 28 December 2001 establishing the supply balances and Community aid for the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 Official Journal L 008 , 11/01/2002 P. 0015 - 0046Commission Regulation (EC) No 21/2002of 28 December 2001establishing the supply balances and Community aid for the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments, amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom)(1), and in particular Article 3(6) thereof,Having regard to Council Regulation (EC) No 1453/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Azores and Madeira and repealing Regulation (EEC) No 1600/92 (Poseima)(2), and in particular Article 3(6) thereof,Having regard to Council Regulation (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EEC) No 1601/92 (Poseican)(3), and in particular Article 3(6) thereof,Whereas:(1) Detailed rules for the application of Regulations (EC) Nos 1452/2001, 1453/2001 and 1454/2001 as regards the specific arrangements for the supply to the French overseas departments, Madeira, the Azores and the Canary Islands (hereinafter called the outermost regions) of certain agricultural products have been laid down in Commission Regulation (EC) No 20/2002(4).(2) For the purposes of applying Article 2 of Regulations (EC) Nos 1452/2001, 1453/2001 and 1454/2001, supply balances must be drawn up for the products covered by specific supply arrangements. These balances must allow interchangeability of the quantities provided for certain of the products concerned.(3) To take account of the special features of the various products in each sector, detailed arrangements for granting aid and establishing quantities for the supply of Community products to the outermost regions, as provided for in Article 3 of Regulations (EC) Nos 1452/2001, 1453/2001 and 1454/2001 respectively, should be laid down as required.(4) In order to clarify the specific supply arrangements for the outermost regions, the provisions on the supply balances and on aid for all these regions, which until now have been split among various Commission regulations, should be combined in a single regulation and the regulations in question should be repealed.(5) The measures provided for in this Regulation are in accordance with the opinion of the joint meeting of the Management Committees for cereals, pigmeat, poultrymeat and eggs, milk and milk products, beef and veal, sheepmeat and goatmeat, oils and fats, sugar, processed fruit and vegetables, hops, seeds and dried fodder,HAS ADOPTED THIS REGULATION:Article 1The quantities of the forecast supply balance for products which benefit from exemption from duties on imports of products from third countries or which benefit from Community aid, and the amounts of aid granted for the supply of Community products, shall be as set out, for each product, in:(a) Annex I for the French overseas departments;(b) Annex II for Madeira and the Azores;(c) Annex III for the Canary Islands.Article 2Regulations (EEC) Nos 1725/92(5), 1726/92(6), 1727/92(7), 1912/92(8), 1913/92(9), 1961/92(10), 1962/92(11), 1983/92(12), 2026/92(13), 2027/92(14), 2168/92(15), 2173/92(16), 2177/92(17), 2219/92(18), 2224/92(19), 2225/92(20), 2254/92(21), 2255/92(22), 2257/92(23), 2312/92(24), 2547/92(25), 2826/92(26), 2989/92(27), 2999/92(28), 1148/93(29) and (EC) Nos 2940/94(30), 2993/94(31), 3010/94(32), 1487/95(33), 1797/95(34), 1261/96(35), 1771/96(36), 1772/96(37) and 28/97(38) are hereby repealed.In Regulation (EC) No 1524/98, Chapter I and Annex I are hereby deleted.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 11.(2) OJ L 198, 21.7.2001, p. 26.(3) OJ L 198, 21.7.2001, p. 45.(4) See page 1 of this Official Journal.(5) OJ L 179, 1.7.1992, p. 95.(6) OJ L 179, 1.7.1992, p. 99.(7) OJ L 179, 1.7.1992, p. 101.(8) OJ L 192, 11.7.1992, p. 31.(9) OJ L 192, 11.7.1992, p. 35.(10) OJ L 197, 16.7.1992, p. 44.(11) OJ L 197, 16.7.1992, p. 45.(12) OJ L 198, 17.7.1992, p. 37.(13) OJ L 207, 23.7.1992, p. 18.(14) OJ L 207, 23.7.1992, p. 21.(15) OJ L 217, 31.7.1992, p. 44.(16) OJ L 217, 31.7.1992, p. 56.(17) OJ L 217, 31.7.1992, p. 71.(18) OJ L 218, 1.8.1992, p. 75.(19) OJ L 218, 1.8.1992, p. 89.(20) OJ L 218, 1.8.1992, p. 91.(21) OJ L 219, 4.8.1992, p. 34.(22) OJ L 219, 4.8.1992, p. 37.(23) OJ L 219, 4.8.1992, p. 44.(24) OJ L 222, 7.8.1992, p. 32.(25) OJ L 254, 1.9.1992, p. 72.(26) OJ L 285, 30.9.1992, p. 10.(27) OJ L 300, 16.10.1992, p. 12.(28) OJ L 301, 17.10.1992, p. 7.(29) OJ L 116, 12.5.1993, p. 15.(30) OJ L 310, 3.12.1994, p. 15.(31) OJ L 316, 9.12.1994, p. 11.(32) OJ L 320, 13.12.1994, p. 5.(33) OJ L 145, 29.6.1995, p. 63.(34) OJ L 174, 26.7.1995, p. 17.(35) OJ L 163, 2.7.1996, p. 15.(36) OJ L 232, 13.9.1996, p. 11.(37) OJ L 232, 13.9.1996, p. 13.(38) OJ L 6, 10.1.1997, p. 15.ANNEX IOVERSEAS DEPARTMENTSPart 1Cereals and cereal products intended for human consumption and animal feed; oilseeds, protein crops, dried fodderForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>The products in this part are 100 % interchangeable for one and the same department.Part 2Vegetable oilForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>The French authorities may alter the breakdown of the quantity in this part by up to 20 % of the quantity laid down for each department. They shall inform the Commission of any such alteration.Part 3Products processed from fruit and vegetablesForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>Part 4HopsForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>Part 5SeedsForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>Part 6The beef and veal sectorForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>Part 7Pigmeat sectorForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>Part 8Eggs, poultry, rabbitsForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>Part 9Sheep, goatsForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>ANNEX IIMADEIRA - THE AZORESPart 1Ceeals and cereal products intended for human consumption and animal feed; oilseeds, protein crops, dried fodderForecast supply balance and Community aid for the supply of Community products per calendar yearMADEIRA>TABLE>AZORES>TABLE>Part 2RiceForecast supply balance and Community aid for the supply of Community products per calendar yearMADEIRA>TABLE>AZORES>TABLE>Part 3Vegetable oilForecast supply balance and Community aid for the supply of Community products per calendar yearMADEIRA>TABLE>AZORES>TABLE>Without prejudice to a review of the supply balance during the period concerned, the quantities laid down for the various types of olive oil may be exceeded by up to 20 % provided that the overall quantity is not exceeded.Part 4Products processed from fruit and vegetablesForecast supply balance and Community aid for the supply of Community products per calendar yearMADEIRA>TABLE>AZORES>TABLE>Part 5HopsForecast supply balance and Community aid for the supply of Community products per calendar yearMADEIRA>TABLE>AZORES>TABLE>Part 6SugarForecast supply balance and Community aid for the supply of Community products per calendar yearMADEIRA>TABLE>AZORES>TABLE>Part 7SeedsForecast supply balance and Community aid for the supply of Community products per calendar yearMADEIRA>TABLE>AZORES>TABLE>Part 8The beef and veal sectorForecast supply balance and Community aid for the supply of Community products per calendar yearMADEIRA>TABLE>NB:The product codes and footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended.Part 9Milk and milk productsForecast supply balance and Community aid for the supply of Community products per calendar yearMADEIRAForecast supply balance>TABLE>Community aid for the supply of Community products for the marketing period from 1 January to 31 December>TABLE>>TABLE>Part 10Pigmeat sectorForecast supply balance and Community aid for the supply of Community products per calendar yearMADEIRA>TABLE>NB:The product codes and footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1).AZORES>TABLE>Part 11Eggs, poultryForecast supply balance and Community aid for the supply of Community products per calendar yearMADEIRA>TABLE>AZORES>TABLE>Part 12Sheep, goatsForecast supply balance and Community aid for the supply of Community products per calendar yearMADEIRA>TABLE>AZORES>TABLE>ANNEX IIICANARY ISLANDSPart 1Cereals and cereal products intended for human consumption and animal feed; oilseeds, protein crops, dried fodderForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>Part 2RiceForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>Part 3Vegetable oilForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>Part 4Products processed from fruit and vegetablesForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>Part 5HopsForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>Part 6SugarForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>Part 7SeedsForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>Part 8The beef and veal sectorForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>NB:The product codes and footnotes are defined in Regulation (EEC) No 3846/87, as amended.Part 9Milk and milk productsForecast supply balance and Community aid for the supply of Community products per calendar yearForecast supply balance>TABLE>Where, as regards a particular product separate amounts are fixed in the forecast supply balance for direct consumption, and for processing and/or packaging respectively, an adjustment in the breakdown as between the prescribed uses is permitted, within a limit of 20 % of the total quantity fixed for that product.Community aid for the supply of Community products for the marketing period from 1 January to 31 December>TABLE>>TABLE>Part 10Pigmeat sectorForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>NB:The product codes and footnotes are defined in Regulation (EEC) No 3846/87.Part 11Eggs, poultry, rabbitsForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>